IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                       May 22, 2013 Session

LEWIS D. CHAPMAN, Individually and as an Employee and Deputy Sheriff
of Shelby County, Tennessee v. SHELBY COUNTY GOVERNMENT, ET AL.

                Direct Appeal from the Chancery Court for Shelby County
                  No. CH-10-1265      Kenny W. Armstrong, Chancellor


                    No. W2012-02223-COA-R3-CV - Filed June 20, 2013


The trial court determined that Plaintiff had failed to demonstrate an injury and accordingly
lacked standing in this declaratory judgment action. We reverse and remand for further
proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed
                                  and Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Thomas E. Hansom, Memphis, Tennessee, for the appellant, Lewis D. Chapman.

Jameson Dylan King and Louis P. Britt, III, Memphis, Tennessee, for the appellees, Shelby
County Government, Shelby County Sheriff Bill Oldham, Shelby County Sheriff’s Office,
Kathy L. Crowder, Markus T. Mack, and Essie T. Branch.

                                               OPINION

       This appeal arises from a declaratory judgment action filed by Shelby County Deputy
Sheriff Lewis D. Chapman (Mr. Chapman) in the Chancery Court for Shelby County on July
12, 2010. In his complaint, Mr. Chapman asserted that Shelby County Sheriff Mark H.
Luttrell (“the Sheriff)1 had “unlawfully, arbitrarily, and unilaterally transferred, reclassified
and/or promoted three employees, Kathy L. Crowder (“Crowder”), Markus T. Mack
(“Mack”) and Essie T. Branch (“Branch”), from the Homeland Security Section of the


        1
         On July 22, 2011, the trial court entered an order substituting Sheriff Bill Oldham, in his official
capacity as an elected officer, for Sheriff Luttrell.
Sheriff’s Office into classified positions in the Shelby County Sheriff’s Office” in
contravention of the Shelby County Civil Service Merit System (“the Merit Act”), the
policies of the Shelby County Sheriff’s Office, the Employment Policies of Shelby County,
and the Compensation Policy of Shelby County.” Mr. Chapman asserted that the Merit Act
sets forth and requires a promotional process for the classified positions (“the positions”);
that the process established by the Merit Act requires eligibility lists of those eligible to be
promoted; that he was listed on a valid open promotion eligibility list certified by the Shelby
County Human Resources Department; and that he was the third name on the list for
promotions for the position of sergeant, although there was no order of eligibility for
promotion. He further asserted that Crowder, Mack and Branch were not on the list of those
eligible for promotion, and that the Sheriff wrongfully “transferred, reclassified and/or
promoted” Crowder from Shelby County Police Captain to Deputy Sheriff Lieutenant, and
Mack and Branch from Shelby County Police Lieutenants to Deputy Sergeants in violation
of the Merit Act and Sheriff’s Office and County employment policies. Mr. Chapman prayed
for a declaration that the Sheriff’s actions were null and void, for a temporary restraining
order removing Crowder, Mack and Branch from their present rank, and a preliminary and/or
permanent injunction. The trial court trial court entered a temporary restraining order
(“TRO”) the same day.

        On July 13, 2010, Shelby County (“the County”) filed a motion to dissolve the TRO.
The trial court heard the matter on July 14, and denied the motion by order entered July 15,
2010. The County filed an application for an extraordinary appeal and a motion to stay in
this Court. We stayed the TRO by order entered July 16, 2010, and held the application for
extraordinary appeal in abeyance pending the trial court’s ruling on preliminary injunctive
relief. After a hearing on July 27, 2010, the trial court denied Mr. Chapman’s prayer for an
injunction enjoining Crowder, Mack and Branch from exercising their authority pursuant to
their ranks.

        The County, the Sheriff, the Sheriff’s Office, Crowder, Mack and Branch
(collectively, “Defendants”) answered on August 18, 2010, denying that the
“reclassification” of Crowder, Mack and Branch constituted a promotion or were in
contravention of the Merit Act or other policies. They also asserted several affirmative
defenses, including that Mr. Chapman lacked standing. Following discovery, Defendants
filed a motion for summary judgment on June 17, 2012. In their motion, Defendants asserted
that Mr. Chapman lacked standing to sue and that he could not establish that any of the
Defendants violated the Merit Act or any other provision of law. The trial court heard the
motion on September 20, 2012. By order entered September 27, 2012, the trial court
awarded summary judgment to Defendants on the basis that Mr. Chapman lacked standing
where he did not show that he had a distinct and palpable injury not shared in common with
other citizens. Mr. Chapman filed a timely notice of appeal to this Court.

                                              -2-
                                      Issues Presented

       Mr. Chapman raises the following issue for our review:

       Whether the trial court erred in finding that Appellant had no standing to
       challenge the alleged violation of the civil service merit act and Shelby County
       policies in a declaratory judgment action.

                                    Standard of Review

       The trial court’s award of summary judgment in this case was based entirely on its
determination that Mr. Chapman lacked standing. Whether a party has standing involves a
question of law. Cox v. Shell Oil Co., 196 S.W.3d 747, 758 (Tenn. Ct. App. 2005).
Accordingly, our review is de novo upon the record, with no presumption of correctness
attached to the trial court’s conclusions. Id. (citations omitted).

                                         Discussion

       Standing, a court-made doctrine, “is essential for a resolution on the merits of a legal
controversy.” Fannon v. City of LaFollette, 329 S.W.3d 418, 424 (Tenn. 2010) (citations
omitted). Courts apply the doctrine to determine whether a plaintiff is “‘properly situated
to prosecute the action.’” Petty v. Daimler/Chrysler Corp., 91 S.W.3d 765, 767 (Tenn. Ct.
App. 2002)(quoting Knierim v. Leatherwood, 542 S.W.2d 806, 808 (Tenn.1976)). The
doctrine of standing precludes courts from adjudicating actions brought by a plaintiff
“‘whose rights have not been invaded or infringed.’” Fannon, 329 S.W.3d at 424 (quoting
Am. Civil Liberties Union of Tenn. v. Darnell, 195 S.W.3d 612, 619-21 (Tenn. 2006)(quoting
Mayhew v. Wilder, 46 S.W.3d 760, 766-767 (Tenn. Ct. App. 2001)). Absent the limitations
imposed by standing and related doctrines, “‘the courts would be called upon to decide
abstract questions of wide public significance even though other governmental institutions
may be more competent to address the questions and even though judicial intervention may
be unnecessary to protect individual rights.’” Id. (quoting id. at 620 (footnote omitted)
(quoting Warth v. Seldin, 422 U.S. 490, 500, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975))).

       A plaintiff must establish three elements to demonstrate standing. First, the plaintiff
must establish that he has suffered an injury in fact that is not merely “‘conjectural or
hypothetical,’” but is “‘distinct and palpable.’” Id. (quoting Darnell, 195 S.W.3d at 620).
The injury must be distinct from an injury shared with “the public at large.” Mayhew v.
Wilder, 46 S.W.3d 760, 768 (Tenn. Ct. App. 2001). Second, the plaintiff must establish “‘a
causal connection between the claimed injury and the challenged conduct[.]’” Fannon, 329
S.W.3d at 424 (quoting Darnell, 195 S.W.3d at 619). Third, the plaintiff must establish

                                              -3-
“‘that the alleged injury is capable of being redressed by a favorable decision of the court.’”
Id. (quoting id). The plaintiff carries the burden to establish the elements of standing by a
preponderance of the evidence. Id.

        The focus of the determination of standing is on the party, not the merits of the action.
Petty, 91 S.W.3d at 768. Whether a party has standing to assert a claim is not dependent on
the likelihood of success on the merits of the claim. Cox v. Shell Oil Co., 196 S.W.3d 747,
758 (Tenn. Ct. App. 2005)(citation omitted). Because the determination of whether a party
has standing may “hinge on the nature of its claims,” however, “a standing inquiry requires
a ‘careful judicial examination of the complaint’s allegations to ascertain whether the
particular plaintiff is entitled to an adjudication of the particular claims asserted.’” Id.
(quoting Allen v. Wright, 468 U.S. 737, 104 S. Ct. 3315, 3325, 82 L. Ed. 2d 556 (1984)).

        The provisions of the Merit Act and the employment policies of the County and the
Sheriff’s Office are not disputed in this matter. The relevant background facts also are not
disputed. In 2005, the Shelby County Commission adopted a resolution transferring control
of Shelby County Police Officers, whose duties included policing County facilities and
properties and who formerly reported to the County Mayor as County employees, to the
Sheriff’s Office. Crowder, Mack and Branch were among former County police officers who
were assimilated into the Sheriff’s Office in the Homeland Security Unit. However, they
were not brought into the organizational structure of the Sheriff’s Office until 2010, when
their ranks were “reclassified” in accordance with the Sheriff’s Office pay scale and, as
Defendants assert in their brief to this Court, “three newly created positions were added to
the complement of [Sheriff’s Office] Lieutenant and Sergeant ranks.” In April 2010, the
Sheriff’s Office informed Crowder, Mack and Branch by interoffice memo that their
positions were being “eliminated,” and that they were being offered other positions effective
May 3, 2010, subject to a 90-day probation period. Crowder, Mack and Branch did not fill
previously existing vacancies, however, and were integrated by the Sheriff’s Office after
consultation with the County Human Resource Office. There was no pay raise until 90 days
after transition into the Sheriff’s Office organizational structure. Defendants assert the pay
scale remained within the range of their former positions. Mr. Chapman asserts it did not.

       The gravamen of Mr. Chapman’s claim in this case, as we perceive it, concerns the
characterization of the transition of Crowder, Mack and Branch to classified positions in the
Sheriff’s Office, and whether the transition was carried out in a manner consistent with the
Merit Act and the relevant policies of the County and the Sheriff’s Office. Defendants assert
that the transition of the three employees was merely a “reclassification” and not a
promotion; that such reclassification was not inconsistent with the Merit Act and policies of
the Sheriff’s Office; and that Mr. Chapman has suffered no injury because there was no
available position to which to promote him prior to the reclassification. Defendants also

                                               -4-
contend in their brief, however, that the “reclassification” increases the number of positions
that ultimately will be available to those on the promotion list. Defendants further submit
that, assuming Crowder, Mack and Branch were “promoted,” Mr. Chapman’s claim cannot
be remedied by the court because, absent the transition, there would be no available position
to which to promote him. It is undisputed, however, that the process included the creation
of three new positions within the Sheriff’s Office organizational structure.

        Mr. Chapman, on the other hand, asserts that the transition was not consistent with
either the Merit Act or the Sheriff’s Office policies with respect to promotion and the lateral
transfer of employees; that characterizing the transition as a “reclassification” is disingenuous
where three new positions were created in the Sheriff’s Office organizational structure; that
Crowder, Mack and Branch were, in fact promoted or improperly laterally transferred into
those positions in contravention of the Merit Act and Sheriff’s Office policies; and that he
suffered a distinct injury because he was wrongfully denied the opportunity to apply for one
of the two new sergeant positions where he was on the list of those eligible for promotion
and Crowder, Mack and Branch were not.

       The trial court determined that Mr. Chapman lacked standing in this case because

       the assimilation of the Homeland Security Section into the Shelby County
       Sheriff’s Office and the reclassification of the rank of the individual
       defendants involved did not deprive [Mr. Chapman] of any promotional
       opportunity. The promotional opportunities that were available to [Mr.
       Chapman] before the assimilation and reclassification of these employees were
       still available to him after this action by the County. In fact, no existing
       positions within the Sheriff’s Office were affected by the County’s actions
       regarding the individual Defendants.

        As Mr. Chapman asserts in his brief to this Court, the trial court’s determination
presupposes that the transition of Crowder, Mack and Branch was, in fact, a permissible
“reclassification” under the Merit Act and Sheriff’s Office and County policies. It assumes
the process by which former Shelby County police were assimilated and/or merged into the
Sheriff’s Office was not inconsistent with the Merit Act and County employment policies,
and that, as a factual matter, the Sheriff did not create three new positions and wrongfully
deny Mr. Chapman the opportunity to seek promotion into one of the sergeant positions. In
short, it is predicated on assumptions or determinations about the merits of Mr. Chapman’s
claim that Crowder, Mack and Branch were wrongfully promoted or laterally transferred into
newly created positions in contravention of the Merit Act and the employment policies of the
Sheriff’s Office.



                                               -5-
        As noted above, whether a party has standing does not depend on whether his claim
is likely to succeed on the merits, and we do not opine on the merit’s of Mr. Chapman’s
claim. Mr. Chapman has asserted an injury distinct from that of the general public where he
asserts that the Sheriff wrongfully transferred or promoted Crowder, Mack and Branch to
newly created positions in contravention of the Merit Act and employment policies of the
Sheriff’s Office and the County, thereby wrongfully denying him the opportunity to apply
for a promotion where he was on the list of those eligible for promotion.

                                           Holding

        In light of the foregoing, summary judgment in favor of the County on the basis of
standing is reversed. This matter is remanded to the trial court for further proceedings. Costs
of this appeal are taxed to the Appellees, Shelby County Government; Shelby County Sheriff
Bill Oldham in his capacity as an elected officer of Shelby County; Shelby County Sheriff’s
Office; Kathy L. Crowder; Markus T. Mack; and Essie T. Branch.




                                                    _________________________________
                                                    DAVID R. FARMER, JUDGE




                                              -6-